Exhibit 10.1

 
Certain portions of this exhibit have been omitted pursuant to Rule 24b-2 and
are subject to a confidential treatment request.
Copies of this exhibit containing the omitted information have been filed
separately with the Securities and Exchange Commission.
The omitted portions of this document are marked with a ***.

 
CONTRIBUTION AGREEMENT
 
This Contribution Agreement (this “Agreement”) is entered into as of April 24,
2007 by and between The Sherwin-Williams Company, Inc. an Ohio corporation
(“SW”) and Altairnano, Inc., a Nevada corporation (“AN”), and Alsher Titania
LLC, a Delaware limited liability company (“LLC”).
 
BACKGROUND
 
LLC desires to sell to SW and AN, and SW and AN desire to purchase from LLC,
membership units of the LLC (the “Units”), with the rights, preferences,
privileges, restrictions and obligations set forth in LLC’s Limited Liability
Company Agreement, of even date herewith (the “Operating Agreement”), on the
terms and conditions set forth herein.
 
AGREEMENT
 
Now, therefore, in consideration of the foregoing recitals and the mutual
promises set forth in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties to
this Agreement agree as follows:
 

1.            
AGREEMENT TO PURCHASE AND SELL UNITS.

 
1.1    Agreement to Issue Units. Subject to the terms and conditions of this
Agreement, including without limitation the satisfaction or waiver of the
closing conditions set forth in Section 1.4, LLC shall issue and sell to SW and
AN, and SW and AN each agree to accept from LLC, the number of Units adjacent to
each party’s name on the attached Exhibit A in consideration for the
contribution of assets described in Section 1.2.
 
1.2    Contribution of Assets. Subject to the terms and conditions of this
Agreement, including without limitation the satisfaction or waiver of the
closing conditions set forth in Section 1.4, SW and AN shall each convey,
transfer, assign, sell and deliver (“Transfer”) to LLC, and LLC shall acquire
and accept, all of SW’s and AN’s right, title and interest in and to the assets
described on the attached Exhibit B (for assets from SW) and Exhibit C (for
assets from AN) (collectively the “Contributed Assets”).
 
1.3    The Closing. The closing (the “Closing”) of the issuance and sale of the
Units and the contribution of the Contributed Assets will take place at 10:00
A.M. on April ____, 2007 at Reno, NV, or at such other place, time and date as
the LLC, SW and AN shall mutually designate. The date of the Closing shall be
referred to herein as the “Closing Date.”
 
1.4    Conditions to Closing.
 

--------------------------------------------------------------------------------


 
(a)    Conditions to Obligations of SW and AN. The obligation of SW and AN to
purchase Units pursuant to this Agreement is subject to the fulfillment, prior
to or at the Closing, of the following conditions:
 
(i)    LLC shall have delivered to SW and AN certificates from the relevant
governmental entity, dated the most recent practicable date prior to the
Closing, showing that LLC is organized and in good standing in the jurisdiction
of its organization.
 
(ii)    The parties shall have received all approvals and actions of or by all
governmental entities necessary to consummate the transactions contemplated
hereby.
 
(iii)    No order, statute, rule, regulation, executive order, injunction, stay,
decree or restraining order shall have been enacted, entered, promulgated or
enforced by any governmental entity that prohibits the consummation of the
transactions contemplated hereby, and no litigation or proceeding seeking such
order shall be pending or threatened.
 
(iv)    LLC shall have performed and satisfied each of its obligations under
this Agreement required to be performed and satisfied by it on or prior to the
Closing Date; each of the representations and warranties of LLC contained in
this Agreement shall be true and correct on the Closing Date as though made on
the Closing Date, except for changes specifically permitted by this Agreement or
resulting from any transaction to which both SW and AN have expressly consented
in writing or any transaction specifically contemplated by this Agreement.
 
(v)    LLC has authorized and approved the execution and performance of this
Agreement, and shall have authorized and approved the creation, sale and
issuance of the Units.
 
(vi)    LLC shall have delivered to SW and AN such other documents as each party
may reasonably request for the purpose of (A) evidencing the satisfaction of any
condition referred to in this Section or (B) otherwise facilitating the
consummation or performance of any of the transactions contemplated hereby.
 
(b)    Conditions to Obligations of the Company. The obligation of LLC to
consummate the issuance and sale pursuant to this Agreement is subject to the
fulfillment, prior to or at such Closing, of the following conditions:
 
(i)    The parties shall have received all approvals and actions of or by all
governmental entities necessary to consummate the transactions contemplated
hereby.
 
(ii)    No order, statute, rule, regulation, executive order, injunction, stay,
decree or restraining order shall have been enacted, entered, promulgated or
enforced by any governmental entity that prohibits the consummation of the
transactions contemplated hereby, and no litigation or governmental proceeding
seeking such order shall be pending or threatened.
 
(iii)    SW and AN each shall have performed and satisfied each of its
obligations under this Agreement required to be performed and satisfied by it on
or prior to the Closing Date; each of the representations and warranties of both
SW and AN contained in this Agreement shall be true and correct on the Closing
Date as though made on the Closing Date, except for changes specifically
permitted by this Agreement or resulting from any transaction to which LLC has
expressly consented in writing or any transaction specifically contemplated by
this Agreement.
 
2

--------------------------------------------------------------------------------


 
(iv)    SW and AN each shall have authorized and approved the execution and
performance of this Agreement and LLC shall have received a certificate to that
effect signed on behalf of both SW and AN by an authorized officer of each,
dated as of the Closing Date.
 
(v)    SW and AN shall have delivered to LLC such other documents as LLC may
reasonably request for the purpose of (A) evidencing the satisfaction of any
condition referred to in this Section or (B) otherwise facilitating the
consummation or performance of any of the transactions contemplated hereby.
 
1.5    Delivery At the Closing.
 
(a)    SW and AN each shall deliver to LLC (i) fully executed documents of
conveyance to effect the contribution of the Contributed Assets, in forms that
are reasonably acceptable to LLC, and (ii) an executed counterpart signature
page to the Operating Agreement, in the form provided by LLC; and
 
(b)    LLC shall deliver to SW and AN each one or more certificates representing
the Units to be purchased at the Closing, registered in such names as SW and AN
each request.
 
1.6    Further Assurances. On and after the Closing Date, SW and AN each agree
to perform, at LLC’s expense, all acts deemed necessary or desirable by LLC to
evidence, perfect, obtain, maintain, defend and enforce LLC’s title to the
Contributed Assets, as well as any rights LLC may have by virtue of its
ownership of the Contributed Assets. Such acts may include, but are not limited
to, execution of documents and assistance or cooperation in legal proceedings.
 

2.            
SW REPRESENTATIONS AND WARRANTIES.

 
SW hereby represents and warrants to LLC and AN that the statements in this
Section 2 are all true and correct:
 
2.1    Organization/Power. SW is a corporation that is duly organized, validly
existing and in good standing under the laws of Ohio, and possesses all
requisite power and authority to own and operate its properties and assets and
to carry on its business as presently conducted and as proposed to be conducted.
 
2.2    Authorization. SW has the necessary power and authority to enter into,
execute and deliver this Agreement and the other related documents and
agreements referenced herein to be executed and delivered by SW in connection
with the consummation of the transactions contemplated by this Agreement to
perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and related agreements and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
required action on the part of SW (including, without limitation, action by any
governing body or any holders of equity securities of SW, if applicable). This
Agreement and related agreements have been executed and delivered by SW and
constitute legal and binding agreements enforceable against SW in accordance
with their respective terms, subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium and similar laws
affecting creditors’ rights.
 
3

--------------------------------------------------------------------------------


 
2.3    Actions and Proceedings. There are no outstanding orders, judgments,
injunctions, awards or decrees of any court, governmental or regulatory body or
arbitration tribunal in any jurisdiction against or involving SW with respect to
the Contributed Assets. There are no actions, suits or claims or legal,
administrative or arbitral proceedings or, to the best knowledge of SW,
investigations pending or, to the best knowledge of SW, threatened against or
involving SW with respect to the transactions contemplated by this Agreement. To
the best knowledge of SW, there is no fact, event or circumstance that may give
rise to any suit, action, claim, investigation or proceeding that individually
or in the aggregate reasonably would be expected to have a material adverse
effect upon the transactions contemplated hereby.
 
2.4    No Conflicts. No consents, permits, authorizations, orders and approvals
from (or any filings or registrations with) any natural person, firm,
partnership, association, corporation, company, trust, business trust,
governmental entity, or any other entity (each, a “Person”), pursuant to
applicable law or contracts or other agreements with SW, are required in
connection with the performance of SW’s obligations under this Agreement and the
related agreements. The execution, delivery and performance of this Agreement
and the related agreements by SW shall not: (a) result in a violation of any
law, rule, ordinance, regulation, order, judgment or decree applicable to SW or
the Contributed Assets; or (b) conflict with or result in a material breach of
or default (with or without the giving of notice, the passage of time or both)
under any mortgage, lien, lease, license, permit, agreement, contract or
instrument to which SW is a party or by which SW may be bound.
 
2.5    Title. SW has good and marketable title to the Contributed Assets, free
and clear of all mortgages, liens, pledges, charges, security interests,
attachments, judgments or encumbrances (collectively, “Liens”). By virtue of the
deliveries made at the Closing, LLC will obtain good and marketable title to the
Contributed Assets, free and clear of all Liens of any nature whatsoever.
 
2.6    Securities Representations.
 
(a)    SW has not been formed for the primary purpose of acquiring the Units,
and is purchasing the Units for SW’s own account, with the intention of holding
the Units for investment, with no present intention of dividing, or allowing
others to participate in, this investment, or of reselling, or otherwise
participating directly or indirectly in a distribution of, the Units. SW will
not, directly or indirectly, offer, transfer, sell, assign, pledge, hypothecate
or otherwise dispose of any of the Units (or solicit any offers to buy or
otherwise acquire any of the Units), except in compliance with the Securities
Act of 1933, as amended (the “Securities Act”). LLC is not obligated to register
the Units under the Securities Act or the laws of any other jurisdiction. The
Units are subject to additional restrictions on transfer set forth in the
Operating Agreement.
 
4

--------------------------------------------------------------------------------


 
(b)    SW is an “accredited investor” (as that term is defined in Rule 501 of
Regulation D under the Securities Act) and by reason of its business and
financial experience, it has such knowledge, sophistication and experience in
business and financial matters as to be capable of evaluating the merits and
risks of the prospective investment and is able to bear the economic risk of
such investment, including the ability to afford holding the Units for an
indefinite period or to afford a complete loss of this investment.
 
(c)    SW understands that no federal or state agency has made any finding or
determination regarding the fairness of the offering of the Units for
investment, or any recommendation or endorsement of the offering of the Units.
 

3.            
AN REPRESENTATIONS AND WARRANTIES.

 
AN hereby represents and warrants to LLC and SW that the statements in this
Section 3 are all true and correct:
 
3.1    Organization/Power. AN is a corporation that is duly organized, validly
existing and in good standing under the laws of Nevada, and possesses all
requisite power and authority to own and operate its properties and assets and
to carry on its business as presently conducted and as proposed to be conducted.
 
3.2    Authorization. AN has the necessary power and authority to enter into,
execute and deliver this Agreement and the other related documents and
agreements referenced herein to be executed and delivered by AN in connection
with the consummation of the transactions contemplated by this Agreement, to
perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and related agreements and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
required action on the part of AN (including, without limitation, action by any
governing body or any holders of equity securities of AN, if applicable). This
Agreement and related agreements have been executed and delivered by AN and
constitute legal and binding agreements enforceable against AN in accordance
with their respective terms, subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium and similar laws
affecting creditors’ rights.
 
3.3    Actions and Proceedings. There are no outstanding orders, judgments,
injunctions, awards or decrees of any court, governmental or regulatory body or
arbitration tribunal in any jurisdiction against or involving AN with respect to
the Contributed Assets. There are no actions, suits or claims or legal,
administrative or arbitral proceedings or, to the best knowledge of AN,
investigations pending or, to the best knowledge of AN, threatened against or
involving AN with respect to the transactions contemplated by this Agreement. To
the best knowledge of AN, there is no fact, event or circumstance that may give
rise to any suit, action, claim, investigation or proceeding that individually
or in the aggregate reasonably would be expected to have a material adverse
effect upon the transactions contemplated hereby.
 
3.4    No Conflicts. No consents, permits, authorizations, orders and approvals
from (or any filings or registrations with) any Person, pursuant to applicable
law or contracts or other agreements with AN, are required in connection with
the performance of AN’s obligations under this Agreement and related agreements.
The execution, delivery and performance of this Agreement and related agreements
by AN shall not: (a) result in a violation of any law, rule, ordinance,
regulation, order, judgment or decree applicable to AN or the Contributed
Assets; or (b) conflict with or result in a material breach of or default (with
or without the giving of notice, the passage of time or both) under any
mortgage, lien, lease, license, permit, agreement, contract or instrument to
which AN is a party or by which AN may be bound.
 
5

--------------------------------------------------------------------------------


 
3.5    Title. AN has good and marketable title to the Contributed Assets, free
and clear of all Liens. By virtue of the deliveries made at the Closing, LLC
will obtain good and marketable title to the Contributed Assets, free and clear
of all Liens of any nature whatsoever.
 
3.6    Securities Representations.
 
(a)    AN has not been formed for the primary purpose of acquiring the Units,
and is purchasing the Units for AN’s own account, with the intention of holding
the Units for investment, with no present intention of dividing, or allowing
others to participate in, this investment, or of reselling, or otherwise
participating directly or indirectly in a distribution of, the Units. AN will
not, directly or indirectly, offer, transfer, sell, assign, pledge, hypothecate
or otherwise dispose of any of the Units (or solicit any offers to buy or
otherwise acquire any of the Units), except in compliance with the Securities
Act. LLC is not obligated to register the Units under the Securities Act or the
laws of any other jurisdiction. The Units are subject to additional restrictions
on transfer set forth in the Operating Agreement.
 
(b)    AN is an “accredited investor” (as that term is defined in Rule 501 of
Regulation D under the Securities Act) and by reason of its business and
financial experience, it has such knowledge, sophistication and experience in
business and financial matters as to be capable of evaluating the merits and
risks of the prospective investment and is able to bear the economic risk of
such investment, including the ability to afford holding the Units for an
indefinite period or to afford a complete loss of this investment.
 
(c)    AN understands that no federal or state agency has made any finding or
determination regarding the fairness of the offering of the Units for
investment, or any recommendation or endorsement of the offering of the Units
 

4.            
LLC REPRESENTATIONS AND WARRANTIES.

 
LLC hereby represents and warrants to both SW and AN that the statements in this
Section 4 are all true and correct:
 
4.1    Organization/Power. LLC is a limited liability company that is duly
organized, validly existing and in good standing under the laws of Delaware, and
possesses all requisite power and authority to own and operate its properties
and assets and to carry on its business as presently conducted and as proposed
to be conducted.
 
4.2    Authorization. LLC has the necessary power and authority to enter into,
execute and deliver this Agreement and the other related documents and
agreements referenced herein to be executed and delivered by LLC in connection
with the consummation of the transactions contemplated by this Agreement, to
perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the related agreements and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
required action on the part of LLC (including, without limitation, action by any
governing body or any holders of equity securities of LLC, if applicable). This
Agreement and the related agreements have been duly executed and delivered by
LLC and constitute legal and binding agreements enforceable against LLC in
accordance with their respective terms, subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium and
similar laws affecting creditors’ rights.
 
6

--------------------------------------------------------------------------------


 
4.3    No Conflicts. No consents, permits, authorizations, orders or approvals
from (or any filings or registrations with) any Person, pursuant to applicable
law or contracts or other agreements with LLC, are required in connection with
the performance of LLC’s obligations under this Agreement and the related
agreements. The execution, delivery and performance of this Agreement and the
related agreements by LLC shall not: (a) result in a violation of any law, rule,
ordinance, regulation, order, judgment or decree applicable to LLC or its
properties and assets; or (b) conflict with or result in a material breach of or
default (with or without the giving of notice, the passage of time or both)
under any mortgage, lien, lease, license, permit, agreement, contract or
instrument to which LLC is a party or by which LLC may be bound.
 
4.4    Exempt Offering. The offer, issuance, sale and delivery of the Units, as
provided in this Agreement, are exempt from the registration and qualification
requirements of the Securities Act and all applicable state securities laws, and
are otherwise in compliance with such laws. Neither LLC nor any Person acting on
its behalf has taken or will take any action (including, without limitation, any
offering of any securities of the Company under circumstances which would
require the integration of such offering with the offering of the Units under
the Securities Act) which might subject the offering, issuance or sale of the
Units to the registration requirements of the Securities Act.
 

5.            
AGREEMENTS REGARDING UNITS.

 
LLC and SW and AN agree as follows:
 
5.1    Restrictive Legends. To the extent that LLC issues a certificate
representing the Units or any other securities issued in respect of the Units
upon any equity split, equity dividend, recapitalization, merger or similar
event, any such certificate shall be stamped or otherwise imprinted with a
legend substantially in the following form:
 
“The securities evidenced by this certificate have not been registered under the
Securities Act of 1933 or any applicable state law, and no interest therein may
be sold, distributed, assigned, offered, pledged or otherwise transferred unless
(a) there is an effective registration statement under such Act and applicable
state securities laws covering any such transaction involving said securities,
or (b) such transaction is exempt from registration and either this corporation
receives an opinion of legal counsel to the holder of such securities to that
effect or this corporation otherwise satisfies itself that such transaction is
exempt from registration.”
 
5.2    Removal of Restrictive Legend. The legend set forth above shall be
removed by LLC from any certificate evidencing the Units or any other of LLC’s
securities acquired by SW or AN pursuant to this Agreement upon delivery to LLC
of an opinion by counsel reasonably satisfactory to LLC, if requested by LLC,
that either: (a) a registration statement under the Securities Act is at that
time in effect with respect to the legended security or (b) that such security
can be freely transferred in a public sale without such a registration statement
being in effect and that such transfer shall not jeopardize the exemption or
exemptions from registration pursuant to which LLC issued the Units.
 
7

--------------------------------------------------------------------------------


 

6.            
MISCELLANEOUS.

 
6.1    Governing Law. This Agreement shall be governed in all respects by the
laws of Delaware without regard to provisions regarding choice of laws.
 
6.2    Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by any party hereto and the closing
of the transactions contemplated hereby.
 
6.3    Successors and Assigns. Except as otherwise expressly provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the successors, assigns, heirs, executors and administrators of
the parties to this Agreement whose rights or obligations hereunder are affected
by such amendments. This Agreement and the rights and obligations in it may not
be assigned by any party hereto without the written consent of the other parties
hereto.
 
6.4    Entire Agreement. This Agreement and the Schedules and Exhibits to this
Agreement, which are hereby expressly incorporated in this Agreement, constitute
the entire understanding and agreement between the parties with regard to the
subjects hereof and thereof.
 
6.5    Notices. Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Agreement shall
be in writing and shall be conclusively deemed to have been duly given: (a) when
hand delivered to the other party; (b) when received if sent by facsimile at the
address set forth below; or (c) five (5) business days after deposit in the U.S.
mail with first-class or certified mail receipt requested postage prepaid and
addressed to the other party as set forth below:
 
If to SW:


The Sherwin-Williams Company
101 Prospect Avenue, N.W.
Cleveland, Ohio 44115
Fax: (216) 566-1708
Attention: General Counsel
 
8

--------------------------------------------------------------------------------


 
If to AN:


Altairnano, Inc.
204 Edison Way
Reno, NV 89502 
Fax: (775) 858-3731
Attention: Alan Gotcher


If to LLC:


Alsher Titania LLC
204 Edison Way
Reno, NV 89502 
Fax: (775) 856-1619
Attention: Basil Smidt


Each person making a communication hereunder by facsimile shall promptly confirm
receipt by telephone to the person to whom such communication was addressed each
communication made by it by facsimile pursuant hereto, but the absence of such
confirmation shall not affect the validity of any such communication. A party
may change or supplement the addresses given above, or designate additional
addresses, for purposes of this Section 6.5 by giving the other party written
notice of the new address in the manner set forth above.
 
6.6    Amendments and Waivers. Any term of this Agreement may be amended only
with the written consent of each of the parties to this Agreement.
 
6.7    Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to LLC or SW or AN, upon any breach or default of any party
hereto under this Agreement, shall impair any such right, power or remedy of
LLC, or SW or AN, nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of any similar breach or default
thereafter occurring, nor shall it be construed as a waiver of any other breach
or default theretofore or thereafter occurring be so construed. Any waiver,
permit, consent or approval of any kind or character on the part of LLC or SW or
AN of any breach or default under this Agreement or any waiver on the part of
LLC or SW or AN of any provisions or conditions of this Agreement must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to LLC or SW or AN, shall be cumulative and not alternative.
 
6.8    Legal Fees. In the event of any action at law, suit in equity or
arbitration proceeding in relation to this Agreement, any Units, any assets or
liabilities described herein, the prevailing party, shall be paid by the
nonprevailing party a reasonable sum for attorneys’ fees and expenses incurred
by such prevailing party.
 
6.9    Finder’s Fees. Each party represents and warrants to the other parties to
the Agreement that it has retained no finder or broker in connection with the
transactions contemplated by this Agreement.
 
9

--------------------------------------------------------------------------------


 
6.10    Titles; Construction. The titles of the Sections, paragraphs and
subparagraphs of this Agreement are for convenience of reference only and are
not to be considered in construing this Agreement. Whenever the words
“included,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” No rule of construction
shall be applied to the disadvantage of a party by reason of that party having
been responsible for the preparation of this Agreement or any part hereof.
 
6.11    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
6.12    Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein, but only to
the extent that such construction is in accord with the intent of the parties as
evidenced by this Agreement.
 
6.13    No Third-Party Beneficiaries. Except as expressly set forth herein,
nothing in this Agreement shall confer any rights upon any person or entity that
is not a party, or a successor in interest or a permitted assignee of a party to
this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

 
THE SHERWIN-WILLIAMS COMPANY
 
 
By: /s/________________________________
Name:________________________________
Title:_________________________________
         
ALTAIRNANO, INC.
 
 
By: /s/________________________________
Name:________________________________
Title:_________________________________
         
ALSHER TITANIA LLC
 
 
By: /s/________________________________
Name:________________________________
Title:_________________________________

 
 
10

--------------------------------------------------------------------------------


 
EXHIBIT A
UNITS


 

The Sherwin-Williams Company *** Units     Altairnano, Inc. *** Units

 
 

--------------------------------------------------------------------------------



EXHIBIT B
Sherwin-Williams Company, Inc. Contributed Assets


 
1.    $*** (to be contributed within 5 business days of the date hereof).


2.    That certain License Agreement between the LLC and SW dated April 24,
2007.





--------------------------------------------------------------------------------


 
EXHIBIT C
Altairnano, Inc. Contributed Assets


 
1.    The list of assets attached to this Exhibit C.
 
2.    That certain License Agreement between the LLC and AN dated April 24,
2007.
 